PER CURIAM: Brandon N. Fleming, appointed counsel for Michael Bernard Johnson in this direct criminal appeal, has moved to withdraw from further representation of Mr. Johnson and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although the brief does not satisfy the requirements of an Anders brief, see, e.g., United States v. Edwards, 822 F.2d 1012, 1013 (11th Cir. 1987), our independent and plenary review of the entire record reveals that Mr. Fleming’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, Mr. Fleming’s motion to withdraw is GRANTED, and Mr. Johnson’s conviction and sentence are AFFIRMED.